Case: 17-11577     Date Filed: 12/31/2018   Page: 1 of 11


                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 17-11577
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:12-cv-00072-LJA

KATHLEEN STRANG,

                                                                  Plaintiff-Appellant,

      versus

ALBANY GEORGIA,
The City of,
WILLIE ADAMS,
in his personal and official capacity,
DOROTHY HUBBARD,
in her personal and official capacity,
CHRISTOPHER PIKE,
in his personal and official capacity,
ROGER MARIETTA,
in his personal and official capacity, et al.,

                                                              Defendants-Appellees.
              Case: 17-11577     Date Filed: 12/31/2018   Page: 2 of 11


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                (December 31, 2018)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and ANDERSON, Circuit
Judges.

PER CURIAM:

      Kathleen Strang, a former assistant city attorney in Albany, Georgia, brings

a complaint under 42 U.S.C. § 1983 claiming that her First Amendment rights

were violated because she was terminated in retaliation for speaking about a

handgun that her supervisor kept in his office. The district court granted summary

judgment in favor of the defendants. Strang now appeals.

                                          I.

      Strang was hired as an assistant city attorney in 2006 by City Attorney C.

Nathan Davis. Her official duties included ensuring “departmental compliance

with all applicable City codes, laws, rules, regulations, standards, policies and

procedures” and “initiating any actions necessary to correct violations.” As part of

her duty to ensure compliance with applicable laws and rules, Strang made several

reports to Davis regarding infractions by city employees.



                                          2
                    Case: 17-11577       Date Filed: 12/31/2018        Page: 3 of 11


         In 2009 Shurell Byrd, a black city employee and friend of Strang’s, told

Strang about racism exhibited by Byrd’s immediate boss, who routinely used the

“N” word. 1 Strang, who is white, orally reported Byrd’s account to Davis.

Assistant City Attorney Jenise Shicole Smith, who is black, overheard Strang

report to Davis “that this guy called black people ‘N*****s.’” 2 Afterwards Smith

asked Strang not to use this word. Strang then became “furious,” entered a

paralegal’s office, and “said the word ‘N****r, N****r, N****r, N****r, N****r,

N****r, N****r.’” Strang later said that she did not mean to call Smith a racial

slur, but was “ridiculing” the fact that Smith approached Strang as if Strang had

used a slur out of racial animus even though Smith knew the context of Strang’s

report.

         In January 2010, the Board of City Commissioners — composed of the

mayor and six commissioners — met with Davis to conduct an annual evaluation

of his performance. During that meeting the Board expressed concern about

Davis’ supervision of Strang, noting that “certain department heads” would not

work with Strang due to her inappropriate behavior. The Board directed Davis to

put Strang on an improvement plan and report back. Davis placed Strang on a



         1
             Strang referred to the “N” word during her deposition, but testified that Byrd “said the
word.”
         2
          Strang did not pronounce the word with asterisks; we have added them to avoid echoing
the full racist force of the word.

                                                    3
              Case: 17-11577     Date Filed: 12/31/2018    Page: 4 of 11


coaching plan that required her to: “(1) attend . . . a training class focused on

conflict resolution or team building within 30 days and (2) develop a written

strategy within 90 days to strengthen her ability to create a collegial atmosphere.”

Strang was informed that failure to complete the coaching plan could result in

disciplinary action, including termination.

      Afterwards tensions in the City Attorney’s office continued to grow. In

March 2010, Strang alleges that Davis — apparently concerned that Strang’s desk

was too cluttered — entered her office and swept papers containing work product

off of her desk and into the trash can. Strang decided that she was “going to teach

[Davis] a lesson” by “find[ing] a document and mak[ing] it disappear.” After

Strang entered Davis’ office she could not bring herself to follow through with her

plan, but she did open Davis’ desk drawer where she discovered a handgun.

Strang became “frightened, because [she] really thought that [Davis] had that gun

there because he intended to point it at [her],” because “in [her] mind’s eye that

man hated [her] guts, and he hated [her] guts so much that when [Strang] saw that

gun there, [she] thought that that’s why it was there.”

      Strang then brought Niger Thomas, the city’s equal employment opportunity

manager, to Davis’ office to see the gun because Thomas “was a personal friend

and she was the EEO person. . . . We shared viewpoints about certain senior city

officials and about the way things were done, they were crazy.” Strang described

                                           4
              Case: 17-11577    Date Filed: 12/31/2018    Page: 5 of 11


feeling like she needed to get her discovery off her chest and that telling Thomas

made the situation feel less dangerous. She asked that Thomas keep the incident a

secret to avoid retaliation. Thomas did report Davis, who was suspended without

pay for three days.

      In April 2010, the staff of the City Attorney’s Office went to a professional

development lunch. Strang did not attend. The next day Christine Washington, an

administrative legal secretary, told Strang that she was “required to attend a

mandatory staff meeting” that afternoon. When Strang arrived at the meeting,

Washington ordered her to apologize for embarrassing the office by reporting

Davis’ gun and repeatedly told Strang that she should be fired. Smith, the

Assistant City Attorney who had earlier expressed concerns about Strang’s

language, also “attacked” Strang for three hours by criticizing her work, her

handling of a case, and for pretending to work long hours. Strang alleges that,

although Davis was not present, he “authorized the staff meeting,” likely at the

luncheon that Strang had missed.

      On May 5, 2010, Davis “requested [Strang’s] immediate resignation,

allegedly based on office discord.” On May 6, 2010, Thomas prepared a

memorandum for the mayor concerning “the workplace environment in the City

Attorney’s Office” including “poor staff relations and longstanding inter-office

conflicts” and “palpable tension, mistrust and disrespect.” Five days later the

                                          5
              Case: 17-11577     Date Filed: 12/31/2018    Page: 6 of 11


Board of Commissioners held a closed executive session, in which commissioners

criticized Strang for paying her city-issued cellphone bill late, not getting along

with her colleagues, and doing work outside of the City Attorney’s Office.

      On May 25, 2010, Strang received a Notice of Recommendation of

Dismissal from Davis. On June 22, 2010, Strang elected to have a pre-termination

hearing before City Manager Alfred Lott, where she presented evidence for Lott to

consider in determining whether to approve or reject Davis’ termination

recommendation. Lott terminated her employment effective June 30, 2010. He

determined that her behavior had created a hostile work environment, which was

exacerbated by her use of racial slurs. Lott also noted instances in which Davis

was unsatisfied with Strang’s legal work, and that Strang had not complied with

her coaching plan because she failed to complete the course on interpersonal

relationships or produce the written strategy document.

      On May 10, 2012, Strang filed a complaint under 42 U.S.C. § 1983 against

the city, the mayor, the city commissioners, Lott, and Davis alleging that she was

terminated in violation of the First Amendment in retaliation for reporting Davis’

gun. On March 15, 2016, the defendants filed a motion for summary judgment.

Strang litigated the case pro se and managed her own discovery. On April 29,

2016, she filed a motion for discovery sanctions based on the alleged misconduct

of Davis, City Commissioner Bob Langstaff, and defense counsel Donald Sweat.

                                           6
              Case: 17-11577     Date Filed: 12/31/2018    Page: 7 of 11


The district court granted the defendants’ motion for summary judgment and

denied Strang’s motion for discovery sanctions. Strang appeals both decisions.

                                          II.

      Strang first challenges the district court’s grant of summary judgment to the

defendants. We review de novo a district court’s decision to grant summary

judgment, drawing “all reasonable inferences in the light most favorable to the

non-moving party.” Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).

Summary judgment may be granted only if “there is no genuine issue as to any

material fact and . . . the moving party is entitled to a judgment as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S. Ct. 2505, 2509–10

(1986) (quotation marks omitted). A genuine issue of material fact exists when

“the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. at 248, 106 S. Ct. at 2510.

      The state may not discharge a public employee in retaliation for speech

protected under the First Amendment. Bryson v. City of Waycross, 888 F.2d

1562, 1565 (11th Cir. 1989). An employee makes out a prima facie case of First

Amendment retaliation by establishing the following elements by a preponderance

of the evidence:

      (1) the employee’s speech is on a matter of public concern; (2) the
      employee’s First Amendment interest in engaging in the speech
      outweighs the employer’s interest in prohibiting the speech to promote
      the efficiency of the public services it performs through its employees;
                                           7
              Case: 17-11577     Date Filed: 12/31/2018    Page: 8 of 11


      and (3) the employee’s speech played a “substantial part” in the
      employer’s decision to demote or discharge the employee.

Battle v. Bd. of Regents for Ga., 468 F.3d at 755, 759–60 (11th Cir. 2006) (citation

omitted). If a plaintiff successfully makes out a prima facie case then the burden

shifts to the employer to show that it would have made the same decision even in

the absence of protected conduct. Id.

      The district court held that Strang failed to satisfy the first element of her

prima facie case. We agree. In order for a plaintiff to meet this requirement the

speech in question must be made by a government employee speaking as a citizen

on a subject of public concern. Boyce v. Andrew, 510 F.3d 1333, 1342–43 (11th

Cir. 2007). If the plaintiff cannot make this showing then “there can be no First

Amendment issue, and the constitutional inquiry ends.” Id. at 1343. When speech

is made pursuant to an employee’s official duties, it is not made as a private citizen

for First Amendment purposes. Id. at 1342. “Deciding whether a government

employee’s speech relates to his or her job as opposed to an issue of public concern

must be determined by the content, form, and context of a given statement, as

revealed by the whole record.” Id. at 1343 (quotation marks omitted). The fact

that information may be of general interest to the public does not in itself make

speech regarding that information a matter of public concern. Id. at 1344.

      Here the record shows that Strang was not speaking as a citizen, but as an

employee concerned about her job and her own personal safety in the workplace.
                                           8
              Case: 17-11577    Date Filed: 12/31/2018   Page: 9 of 11


She spoke to Thomas, her friend and a city employee whose job is related to

workplace grievances. Strang has said that she went to Thomas because she was

afraid Davis might “point” the gun at her because he “hated [Strang’s] guts.” Not

only that but speaking as she did was within the scope of her official duties. Part

of her job was ensuring compliance with city rules, and she had previously taken

multiple actions to address infractions by city employees. So Strang’s speech was

not made as a private citizen and the district court did not err in granting summary

judgment to the defendants.

                                         III.

      Strang next challenges the district court’s decision to deny her motion for

discovery sanctions against Davis, Langstaff, and Sweat. She argues that the

district court made clearly erroneous findings of fact because Strang provided clear

evidence showing that: (1) “Davis lied repeatedly under oath throughout his

deposition regarding material facts under dispute,” (2) Langstaff engaged in

dilatory tactics during his deposition, and (3) Sweat “fabricated” interrogatory

responses without client input. We disagree.

       “We review a court’s imposition of sanctions under its inherent powers for

abuse of discretion.” Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561

F.3d 1298, 1303 (11th Cir. 2009). In making this determination we ask whether




                                          9
             Case: 17-11577       Date Filed: 12/31/2018   Page: 10 of 11


the district court applied the wrong legal standard or made findings of fact that are

clearly erroneous. See id.

      Courts possess an inherent power to impose sanctions for litigation

misconduct that derives from their need to “manage [their] own affairs so as to

achieve the orderly and expeditious disposition of cases.” Id. at 1306 (quotation

marks omitted). This power must be “exercised with restraint and discretion.” Id.

(quotation marks omitted). “The key to unlocking a court’s inherent power is a

finding of bad faith.” Id. (quotation marks omitted). Conduct demonstrating bad

faith includes “delaying or disrupting the litigation,” id., and making false

statements during a deposition for a “harassing or frivolous purpose,” Byrne v.

Nezhat, 261 F.3d 1075, 1125 (11th Cir. 2001) abrogated on other grounds by

Douglas Asphalt Co. v. QORE, Inc., 657 F.3d 1146 (11th Cir. 2011).

      Strang attempts to demonstrate that Davis made false statements in bad faith

during his deposition by pointing to evidence in the record that Strang contends

contradicts Davis’ testimony. But she provides no evidence that Davis believed

these statements to be untrue or that he made them for a harassing or frivolous

purpose. Inconsistencies in a witness’ testimony alone are insufficient to make the

finding of bad faith necessary to impose sanctions. See Byrne, 261 F.3d at 1125

(“Standing alone, a false or inconsistent statement in a deposition does not compel

the conclusion of bad faith.”).

                                           10
              Case: 17-11577      Date Filed: 12/31/2018      Page: 11 of 11


       Strang also points to conduct during Langstaff’s deposition that she alleges

was abusive and dilatory. This conduct includes Langstaff questioning the

authenticity of documents he was asked to review during the deposition, claiming

not to recall his earlier testimony, and insisting that he be allowed to finish

answering Strang’s deposition questions when she attempted to cut short his

answers. Strang has not produced evidence that Langstaff engaged in this conduct

in order to delay or disrupt the litigation. The district court was not requried to

find that he acted in bad faith during his deposition.

       Finally Strang argues that Sweat “fabricated” interrogatory responses

without client input. As evidence of that she points to deposition transcripts in

which Davis admits to not personally preparing or drafting responses to Strang’s

interrogatories. But Strang has pointed to no authority indicating that parties are

required to personally draft responses to discovery requests, nor could she. Strang

has merely demonstrated that Sweat conformed with the common practice of

drafting responses for his clients’ approval. The district court did not abuse its

discretion in declining to impose sanctions.

       AFFIRMED. 3




       3
         Strang moves unopposed to supplement her appendix and supplemental appendix with
pages inadvertently omitted from her original filings. We have reviewed these materials and
they do not affect the outcome of this case. Strang’s motion is GRANTED.

                                             11